                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

JASON P. FLEMING,                              )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )         CV 318-054
                                               )
NANCY A. BERRYHILL, Deputy                     )
Commissioner for Operations of the             )
Social Security Administration, performing )
the duties and functions not reserved          )
                                        1
to the Commissioner of Social Security,        )
                                               )
               Defendant.                      )
                                          _________

                                        ORDER
                                        _________

       Pursuant to 28 U.S.C. § 636(b) and this Court’s Local Rule 72, this appeal from the

final decision of the Commissioner of Social Security denying Plaintiff’s claim for Social

Security benefits has been referred to the Magistrate Judge for review and recommendation

as to disposition.

       Defendant having filed her answer, together with a certified copy of the transcript of

the administrative proceedings, IT IS ORDERED that counsel for the parties submit briefs in

accordance with the following requirements:

               (1)   Within thirty days from the entry of this Order, Plaintiff
                     shall serve and file a brief setting forth all errors which
                     Plaintiff contends entitle him to relief. The brief shall

       1
         The Court DIRECTS the CLERK to update Defendant’s title on the docket in accordance
with the caption of this Order, which is consistent with Defendant’s title.
                      contain the following sections in the order here
                      indicated:

                      (a)     Statement of the issues presented for review, set forth in
                              separately numbered paragraphs;

                      (b)     Statement of the case, to include (i) brief procedural
                              history and disposition at the administrative level; and
                              (ii) summary of material facts supported by record
                              citations, which should include Plaintiff’s age, education,
                              work experience, alleged mental and physical
                              impairments and related medical history;

                      (c)     Legal argument, supported by specific references to the
                              record and citations of legal authority; and

                      (d)     Conclusion briefly stating the relief sought.

               (2)    Within forty-five days after service of Plaintiff’s brief,
                      Defendant shall serve and file a brief responding to each issue
                      raised by Plaintiff and conforming to the requirements set forth
                      above, except that a statement of the issues and a statement of
                      the case need not be made unless Defendant is dissatisfied with
                      Plaintiff’s statement therefor.

               (3)    Plaintiff may file a reply brief within ten days of service of
                      Defendant’s brief.

The issues before the Court are limited to the issues properly raised in the briefs.2

       Pursuant to Local Rule 7.1, briefs are not to exceed twenty-six pages in length

without prior written permission of the Court. The parties should cite primarily to Eleventh

Circuit authority and rely on precedent from other Circuits only as supplemental authority or




       2
       Requests for remands must strictly comply with the provisions of 42 U.S.C. § 405(g).
Remands should be designated as either “sentence four” or “sentence six” remands. See Ingram
v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1267-68 (11th Cir. 2007).
in the absence of Eleventh Circuit authority.

       SO ORDERED this 7th day of November, 2018, at Augusta, Georgia.




                                           3
